Title: [Diary entry: 25 April 1786]
From: Washington, George
To: 

Tuesday 25th. Set out from General Spotswoods about Sun Rising and breakfasted at the Bowling green. Where, meeting with Mr. Holmes (a neat, and supposed to be a good farmer) I was informed by him that from experience he had found that the best method of raising clover (in this Country) was to sow it on Wheat in Jany. when the ground was lightly covered with snow having never failed by this practice—whereas fall sowing is often injured by wet, and frost and Spring sowing by drought. Dined at Rawlins and lodged at Hanover Court House. The forepart of the day was clear and warm, but the latter part was showery and cooler—Wind westerly but not much of it.